Citation Nr: 0416040	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  04-16 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had active service from January 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 RO rating decision which denied 
entitlement to service connection for bilateral hearing loss.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his bilateral hearing loss was 
caused by nerve damage due to heavy artillery fire, machine 
gunfire, and small arms gunfire exposure in service.  The 
medical evidence of record reflects that he has current 
bilateral hearing loss disability.  38 C.F.R. § 3.385.  His 
service separation records show that his military 
occupational specialty (MOS) was truck driver for 32 months 
during service, which included driving "under enemy 
strafing", that he was assigned to an Infantry Unit, and 
that he received the Combat Infantryman Badge.  There are no 
service medical records available for the veteran; his 
service medical records ae presumed lost in the 1973 fire at 
the National Personnel Records Center in St. Louis, Missouri.  
The Board notes that the provisions of 38 U.S.C.A. § 1154 are 
applicable in this case because of the veteran's combat 
service and the absence of official clinical record.

In a March 2002 audiological case history, the veteran 
reported he was exposed to loud noises over a period of time 
in the military and in his civilian occupation.  He reported 
he occasionally wore ear protection during his civilian 
occupation.  He has submitted two audiological reports, one 
private and one VA, however, neither examiner opines as to 
the etiology of the veteran's bilateral hearing loss.  Thus, 
although it is clear that the veteran was involved in combat 
in service and was therefore exposed to noise therein, it is 
unclear as to the etiology of his bilateral hearing loss and 
whether it may be due to his reported post-service noise 
exposure.  Accordingly, he should be scheduled for a VA 
examination in order to determine the nature and probable 
etiology of his current bilateral hearing loss.

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who may have treated him 
for his bilateral hearing loss.  After 
securing the necessary releases, the RO 
should request copies of any previously 
unobtained medical records for 
association with the claims folder.  

2.  The veteran should be scheduled for a 
VA examination by a specialist in hearing 
disorders to determine the nature and 
probable etiology of his bilateral 
hearing loss.  The claims folder must be 
made available to and reviewed by the 
examiner.  All indicated tests and 
studies, including an audiological 
evaluation, should be performed, and all 
findings should be reported in detail.  
It is imperative that the examiner take a 
detailed history of the veteran's 
exposure to acoustic trauma before, 
during, and after service.  On the basis 
of historical information, a review of 
the claims file and current clinical and 
audiometric findings, the examiner should 
be requested to express an opinion as to 
whether it is at least as likely as not 
that the veteran's current bilateral 
hearing loss is related to the noise 
exposure during service, rather than to 
intervening causes, such as any reported 
post-service noise exposure.  Any 
opinions expressed should be supported by 
appropriate evidentiary references and 
rationale.

3.  Thereafter, the RO should 
readjudicate the claim for service 
connection for bilateral hearing loss.  
If the claim remains denied, the RO 
should provide the veteran and his 
representative with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on his claim, including a 
summary of the evidence and discussion of 
all pertinent legal authority.  The RO 
should allow an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


